DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 15357816 filed 11/21/2016.

Response to Arguments/Amendments
3.	The Applicant’s arguments regarding the prior art rejection of newly amended claims (see pp. 6 - 12 of Applicant’s Remarks dated 12/28/2020), have been fully considered but are not persuasive. The Applicant argues that the prior art, Merlin in view of Sohn, does not teach the currently amended claim language. Specifically, the Applicant argues that Merlin does not disclose broadcasting an uplink data sending announcement containing a sending parameter. The Examienr disagrees, and points to the trigger frame (TF) disclosed by Merlin, which is sent to multiple UTs (i.e. is a broadcast announcement) in order to set up UL transmissions of the UTs (i.e. an uplink data sending message) (see paragraphs [0069] and [0073 – 0076] and Fig. 8). This TF “may indicate which user terminals are granted permission to transmit data… may also indicate a starting time of the transmission opportunity and a duration of the transmission opportunity” (see paragraph [0069]); in other words, includes sending parameters. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5 – 6, 9 – 10, 14 - 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin (US 20150063258 A1) in view of Sohn (US 20140301383 A1).
	
	Regarding claim 1, Merlin discloses subject matter relating to UL MU-MIMO. Specifically, Merlin discloses an uplink multi-user multi-input multi-output communication establishment method (UL MU-MIMO; see paragraph [0051]), comprising:
	broadcasting, by a network side device (AP; see paragraph [0037] and Fig. 2), an uplink data sending announcement (broadcast TF message indicates which UTs are allowed to transmit on the uplink; see paragraph [0069] and Fig. 8) comprising a sending parameter (TF indicates which UTs are allowed to transmit, starting times, etc.; see paragraph [0069]); 
	receiving a buffer information sent by a first terminal and a second terminal (multiple UTs send REQ messages; see Fig. 8) that need to send data (multiple UTs for UL transmission; UT sends REQ message including buffer status information incl. transmit power and allowed TX modes (i.e. sending level) and length of data to be sent; see paragraphs [0074 - 0075]; multiple UTs send REQ messages; see Fig. 8) based on the sending parameter in the uplink data sending announcement (parameters in TF indicate when UTs are allowed to transmit on the UL; see paragraph [0069])
	determining, according to the buffer information, scheduling information for establishing an uplink multi-user multi-input multi-output communication (AP schedules uplink MU-MIMO transmissions; see paragraphs [0051 – 0052]; scheduling is performed based on information in received REQ messages; see paragraphs [0075 - 0076]); and 
	selecting, using the scheduling information, the second terminal that is allowed to send data (multiple UTs (i.e. at least a second terminal different from a first terminal) are scheduled for uplink transmission; see paragraphs [0039], [0052], and [0076]), wherein the second terminal is selected from the plurality of terminals based on the buffer information (AP sends trigger/CTX based on received REQ messages (incl. buffer info); see paragraph [0076]; trigger/CTX indicates which terminals are scheduled; see paragraphs [0053] and [0059]) and 
	sending the scheduling information to the second terminal (AP sends CTX/CTS frame(s) to UTs; see paragraphs [0075 – 0076] and [0059] and Fig. 5).


	Sohn is directed towards similar MU-MIMO subject matter. Specifically, Sohn discloses:
	- … sent… in response to receiving the broadcast uplink data sending announcement (AP sends sCTS frame to STAs, who respond with RTS frames; see paragraph [0074] and Fig. 10).
	- synchronously receiving transmission information on the uplink from UTs (multiple STAs transmit RTS frames simultaneously; see paragraphs [0051], [0073 – 0075] and Fig. 10)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Merlin with Sohn by sending some of the announcement information in the CTX frame in a new announcement frame, before the RTS frames, and also having the UTs transmit simultaneously. Merlin discloses the AP receiving RTS frames (frames noted as REQ are RTS frames; see paragraph [0074] Fig. 8) containing buffer information (see paragraphs [0074 - 0075]), and responding with a CTX frame indicating the particulars of the UL MU-MIMO TXOP (see paragraphs [0069], [0053], and Figs. 4 and 8). In other words, Merlin discloses the claim, except that the buffer information is not sent “in response to” the announcement. Sohn discloses the AP sending an sCTS frame (a similar frame used for a similar purpose) which duplicates some of the announcement functions of the CTX frame, then receiving RTS frames from the STAs, and sending a full CTS frame. Combining the two would result in an announcement frame, followed by RTS frames containing buffer 

	Regarding claims 5, 14, and 18, Merlin and Sohn teach the subject matter of the parent claim(s), as noted above. Merlin further discloses:
	- wherein after the broadcasting, by the network side device, the uplink data sending announcement, the method further comprises:  27receiving a request to send frame sent by the first terminal (UT can send RTS frame; see paragraph [0063]).
	Merlin does not explicitly disclose that the RTS frame is sent after the broadcasting. However, this is taught by the combination of Merlin and Sohn cited against the parent claim, claim 1, in which the RTS frames of Merlin are sent following the announcement (see above).

	Regarding claim 6, Merlin discloses subject matter relating to UL MU-MIMO. Specifically, Merlin discloses an uplink multi-user multi-input multi-output communication establishment method (UL MU-MIMO; see paragraph [0051]), comprising: 
broadcast TF message indicates which UTs are allowed to transmit on the uplink, starting times, etc.; see paragraph [0069] and Fig. 8);
	sending a buffer information to the network side device when determining that data needs to be sent in response to receiving the broadcast uplink data sending announcement, wherein the buffer information comprising a sending level and a data sending length of to-be-sent data (UT sends REQ message including buffer status information incl. transmit power and allowed TX modes (i.e. sending level) and length of data to be sent; see paragraphs [0074 - 0075]), is synchronously sent by the terminal and at least one other terminal (multiple UTs send REQ messages; see Fig. 8) based on the sending parameter in response to receiving the broadcast uplink data sending announcement (parameters in TF indicate when UTs are allowed to transmit on the UL; see paragraph [0069]); and 
	when receiving scheduling information sent by the network side device (AP sends CTX/CTS frame(s) to UTs with operational parameters incl. scheduling information; see paragraphs [0075 – 0076] and [0059] and Fig. 5), 
	sending the to-be-sent data to the network side device according to the scheduling information (AP sends CTX/CTS frame(s) to UTs with operational parameters incl. scheduling information, enabling scheduled UL transmissions; see paragraphs [0075 – 0076] and [0059] and Fig. 5), wherein the scheduling information is determined by the network side device according to the buffer information (AP schedules uplink MU-MIMO transmissions; see scheduling is performed based on information in received REQ messages; see paragraphs [0075 - 0076]).
	Merlin is not relied upon for teaching that the buffer information is sent in response  to receiving the broadcast uplink data sending announcement; or that the buffer information is synchronously sent.

	Sohn is directed towards similar MU-MIMO subject matter. Specifically, Sohn discloses:
	- … sent… in response to receiving the broadcast uplink data sending announcement (AP sends sCTS frame to STAs, who respond with RTS frames; see paragraph [0074] and Fig. 10).
	- synchronously receiving transmission information on the uplink from UTs (multiple STAs transmit RTS frames simultaneously; see paragraphs [0051], [0073 – 0075] and Fig. 10)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Merlin with Sohn by sending some of the announcement information in the CTX frame in a new announcement frame, before the RTS frames, and also having the UTs transmit simultaneously. Merlin discloses the AP receiving RTS frames (frames noted as REQ are RTS frames; see paragraph [0074] Fig. 8) containing buffer information (see paragraphs [0074 - 0075]), and responding with a CTX frame indicating the particulars of the UL MU-MIMO TXOP (see paragraphs [0069], [0053], and Figs. 4 and 8). In other words, Merlin discloses the claim, except that the buffer information is not sent “in response to” the announcement. Sohn discloses the AP sending an sCTS frame (a similar frame used for a similar purpose) which duplicates some of the announcement functions of the 

	Regarding claim 9, Merlin and Sohn teach the subject matter of the parent claim(s), as noted above. Merlin further discloses:
	- wherein when it is determined that data needs to be sent, the method further comprises: sending a request to send frame to the network side device (UT can send RTS frame indicating it has data to transmit; see paragraph [0063]).

	Regarding claim 10, Merlin discloses subject matter relating to UL MU-MIMO. Specifically, Merlin discloses a network side device (UL MU-MIMO; see paragraph [0051]; AP; see paragraph [0037] and Fig. 2), comprising: 
transceiver; see paragraph [0040] and Fig. 2), configured to broadcast an uplink data sending announcement (broadcast TF message indicates which UTs are allowed to transmit on the uplink; see paragraph [0069] and Fig. 8) comprising a sending parameter (TF indicates which UTs are allowed to transmit, starting times, etc.; see paragraph [0069]);
	a receiver (transceiver; see paragraph [0040] and Fig. 2), configured to receive a buffer information sent by a first terminal and a second terminal (multiple UTs for UL transmission; see paragraph [0038] and Fig. 2) that needs to send data (UT for UL transmission; see paragraph [0038] and Fig. 2) in response to receiving the broadcast uplink data sending announcement, wherein the buffer information comprising a sending level, and a data sending length of to-be-sent data, is synchronously sent by a plurality of terminals including the first terminal and the second terminal (UT sends REQ message including buffer status information incl. transmit power and allowed TX modes (i.e. sending level) and length of data to be sent; see paragraphs [0074 - 0075]; multiple UTs send REQ messages; see Fig. 8) based on the sending parameter in the broadcast uplink data sending announcement (parameters in TF indicate when UTs are allowed to transmit on the UL; see paragraph [0069])
	a processor (controller see paragraph [0040]), configured to determine, according to the buffer information, scheduling information for establishing an uplink multi-user multi-input multi-output communication (AP schedules uplink MU-MIMO transmissions; see paragraphs [0051 – 0052]; scheduling is performed based on information in received REQ messages; see paragraphs [0075 - 0076]); and
multiple UTs (i.e. at least a second terminal different from a first terminal) are scheduled for uplink transmission; see paragraphs [0039], [0052], and [0076]); 
	 wherein the transmitter is further configured to send the scheduling information to the second terminal (AP sends CTX/CTS frame(s) to UTs; see paragraphs [0075 – 0076] and [0059] and Fig. 5).
	Merlin is not relied upon for teaching that the buffer information is sent in response  to receiving the broadcast uplink data sending announcement; or that the buffer information is synchronously sent.

	Sohn is directed towards similar MU-MIMO subject matter. Specifically, Sohn discloses:
	- … sent… in response to receiving the broadcast uplink data sending announcement (AP sends sCTS frame to STAs, who respond with RTS frames; see paragraph [0074] and Fig. 10).
	- synchronously receiving transmission information on the uplink from UTs (multiple STAs transmit RTS frames simultaneously; see paragraphs [0051], [0073 – 0075] and Fig. 10)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Merlin with Sohn by sending some of the announcement information in the CTX frame in a new announcement frame, before the RTS frames, and also having the UTs transmit simultaneously. Merlin discloses the AP receiving RTS frames (frames noted as REQ are RTS frames; see paragraph [0074] Fig. 8) 

Regarding claim 15, Merlin discloses subject matter relating to UL MU-MIMO. Specifically, Merlin discloses a terminal (UT; see paragraphs [0037 – 0038] and Fig. 2), comprising: 
receiver; see paragraphs [0037 – 0038] and Fig. 2), configured to receive an uplink data sending announcement broadcast by a network side device (broadcast TF message indicates which UTs are allowed to transmit on the uplink; see paragraph [0069] and Fig. 8); 
a transmitter (transmitter; see paragraphs [0037 – 0038] and Fig. 2), configured to send buffer information to the network side device when determining that data needs to be sent in response to receiving the broadcast uplink data sending announcement, wherein the buffer information comprises a sending level and a data sending length of to-be-sent data, wherein the buffer information is sent by a plurality of terminals (UT sends REQ message including buffer status information incl. transmit power and allowed TX modes (i.e. sending level) and length of data to be sent; see paragraphs [0074 - 0075]; multiple UTs send REQ messages; see Fig. 8)) in response to receiving the broadcast uplink data sending announcement; and 
wherein the transmitter is further configured to: when receiving scheduling information that is sent by the network side device (AP sends CTX/CTS frame(s) to UTs with operational parameters incl. scheduling information; see paragraphs [0075 – 0076] and [0059] and Fig. 5), send the to-be-sent data to the network side device according to the scheduling information (AP sends CTX/CTS frame(s) to UTs with operational parameters incl. scheduling information, enabling scheduled UL transmissions; see paragraphs [0075 – 0076] and [0059] and Fig. 5), wherein the scheduling information is determined by the network side device according to the buffer information (AP schedules uplink MU-MIMO transmissions; see paragraphs [0051 – 0052]; scheduling is performed based on information in received REQ messages; see paragraphs [0075 - 0076]).


	Sohn is directed towards similar MU-MIMO subject matter. Specifically, Sohn discloses:
	- … sent… in response  to receiving the broadcast uplink data sending announcement (AP sends sCTS frame to STAs, who respond with RTS frames; see paragraph [0074] and Fig. 10).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Merlin with Sohn by sending some of the announcement information in the CTX frame in a new announcement frame, before the RTS frames. Merlin discloses the AP receiving RTS frames (frames noted as REQ are RTS frames; see paragraph [0074] Fig. 8) containing buffer information (see paragraphs [0074 - 0075]), and responding with a CTX frame indicating the particulars of the UL MU-MIMO TXOP (see paragraphs [0069], [0053], and Figs. 4 and 8). In other words, Merlin discloses the claim, except that the buffer information is not sent “in response to” the announcement. Sohn discloses the AP sending an sCTS frame (a similar frame used for a similar purpose) which duplicates some of the announcement functions of the CTX frame, then receiving RTS frames from the STAs, and sending a full CTS frame. Combining the two would result in an announcement frame, followed by RTS frames containing buffer information, followed by the CTX frame. One of ordinary skill in the art would have found it obvious to do so, as this provides more flexibility in scheduling transmissions. Further, rearranging information among different messages would have been obvious because the substitution of one known element for .
5.	Claims 3 – 4, 7 – 8, 12 – 13, and 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin (US 20150063258 A1) in view of Sohn (US 20140301383 A1) and in further view of Zhang (US 20110039568 A1).

	Regarding claims 3, 7, 12, and 16, Merlin and Sohn teach the subject matter of the parent claim(s), as noted above. Merlin further discloses wherein the receiver is further configured to 
	- receive the buffer information that is sent, in an Orthogonal Frequency Division Multiple Access resource block allocated by the network side device, by the first terminal (UT sends REQ message including buffer status information; see paragraphs [0074 - 0075]; system can use OFDMA implementing standards known in the art; see paragraph [0029])
	Merlin is not relied upon for the idea of RBs being allocated by network side devices.

	Zhang discloses subject matter relating to UL transmission, and specifically, discloses:
	- resource block allocated by the network side device (OFDMA; see paragraph [0018]; eNB allocates RBs; see paragraphs [0057 – 0058])


	Regarding claims 4, 8, 13, and 17, Merlin and Sohn teach the subject matter of the parent claim(s), as noted above. Merlin further discloses:
	the buffer information is sent, in one of an orthogonal sequence, a quasi-orthogonal sequence, and a Code Division Multiple Access Sequence and in an Orthogonal Frequency Division Multiple Access resource block allocated by the network side device, by the first terminal (CDMA; see paragraph [0035]; UT sends REQ message including buffer status information; see paragraphs [0074 - 0075]; system can use OFDMA implementing standards known in the art; see paragraph [0029])
	Merlin is not relied upon for the idea of RBs being allocated by network side devices.

	Zhang discloses subject matter relating to UL transmission, and specifically, discloses:
	- resource block allocated by the network side device (OFDMA; see paragraph [0018]; eNB allocates RBs; see paragraphs [0057 – 0058])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Merlin and Sohn with Zhang .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464